Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 6/27/2022. An Interview held on 8/25/2022 resulted in amendments to claims 1, 12, 14, and 19; and cancelation of claims 2-8, 13, 15-17 and 20. 


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Andy Han on 8/25/2022.
The application has been amended as follows:



 
 (Currently Amended) A method, comprising:
establishing, by a processor of an apparatus implemented in a user equipment (UE) that performs auto-compensation of time delays during transmission, a wireless connection with a network node of a wireless non-terrestrial network (NTN); and
transmitting, by the processor, an explicit timing advance (TA) report of the TA applied by the UE to the network node,
wherein auto-compensation comprises periodic adjustment to the TA offset between a physical downlink shared channel (PDSCH) or physical downlink control channel (PDCCH) downlink (DL) timing and a corresponding uplink (UL) feedback timing,
wherein the transmitting of the TA report comprises transmitting the TA report in a medium access control (MAC) control element (CE), and
wherein the TA report is transmitted as part of  a random access channel (RACH) procedure used by the network node to configure a UE-specific scheduling offset between the DL and UL signal.

(Canceled) 

(Canceled) 

(Canceled) 

(Canceled) 

(Canceled) 

(Canceled) 

(Canceled) 

(Original) The method of Claim 1, wherein the transmitting of the TA report comprises transmitting the TA report responsive to receiving a trigger from the network node.

(Original) The method of Claim 1, wherein the transmitting of the TA report comprises transmitting the TA report responsive to a TA value deviating from a threshold by at least a predefined amount.

(Original) The method of Claim 1, wherein the transmitting of the TA report comprises transmitting the TA report responsive to expiry of a timer.

(Currently Amended) A method, comprising:
transmitting, by a processor of an apparatus, an uplink (UL) timing advance (TA) report to a network node of a wireless non-terrestrial network (NTN), wherein the UL TA report comprises an initial apparatus-specific offset value based on a maximum roundtrip time (RTT) over a beam subsequently extended by UL TA report updates; 
receiving, by the processor, from the NTN an offset value which is specific to the apparatus and configured by the NTN based on a TA value indicated in the UL TA report, wherein the UL TA report comprises adjustments to a timing offset between a physical downlink shared channel (PDSCH) slot or physical downlink control channel (PDCCH) and a corresponding UL feedback slot; and
performing, by the processor, UL scheduling or UL transmission with the offset value applied.

(Canceled) 

(Currently Amended) An apparatus implemented in a user equipment (UE), comprising:
a transceiver; and
a processor coupled to the transceiver and configured to perform operations comprising:
establishing, via the transceiver, a wireless connection with a network node of a wireless non-terrestrial network (NTN); and
transmitting, via the transceiver, an explicit timing advance (TA) report of the TA applied by the UE to the network node,
wherein the processor is configured to perform auto-compensation of time delays during transmission,
wherein auto-compensation comprises periodic adjustment to the TA offset between a physical downlink shared channel (PDSCH) or physical downlink control channel (PDCCH) downlink (DL) timing and a corresponding uplink (UL) feedback timing,
wherein the transmitting of the TA report comprises transmitting the TA report in a medium access control (MAC) control element (CE), and
wherein the TA report is transmitted as part of  a random access channel (RACH) procedure used by the network node to configure a UE-specific scheduling offset between the DL and UL signal.

(Canceled) 

(Canceled) 

(Canceled) 

(Currently Amended) The apparatus of Claim 14, wherein, in transmitting the TA report, the processor is configured to perform any of:
transmitting the TA report responsive to receiving a trigger from the network node;
transmitting the TA report responsive to a TA value deviating from a threshold by at least a predefined amount; or
transmitting the TA report responsive to expiry of a timer.

(Currently Amended) An apparatus, comprising:
a transceiver; and
a processor coupled to the transceiver and configured to perform operations comprising:
transmitting, via the transceiver, an uplink (UL) timing advance (TA) report to a network node of a wireless non-terrestrial network (NTN), wherein the UL TA report comprises an initial apparatus-specific offset value based on a maximum roundtrip time (RTT) over a beam subsequently extended by UL TA report updates; 
receiving, via the transceiver, from the NTN an offset value which is specific to the apparatus and configured by the NTN based on a TA value indicated in the UL TA report, wherein the UL TA report comprises adjustments to a timing offset between a physical downlink shared channel (PDSCH) slot or physical downlink control channel (PDCCH) and a corresponding UL feedback slot; and
performing, via the transceiver, UL scheduling or UL transmission with the offset value applied.

(Canceled) 





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

	The Instant Invention is directed toward timing advance adjustments between an  UE and nodes in a non-terrestrial network. 
	The amended claims distinguish over the closest art (Cheng US2021/0105761) by teaching periodic auto-compensation  and initial seed timing advance based on the RTT value.. 


Allowable Subject Matter

Claims 1, 9-12, 14, 18 and 19 renumbered as claims 1-8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415